NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 05a0618n.06
                                     Filed: July 21, 2005

                                              NO. 03-4173

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


WILLIAM H. PARRIES, II,            )
                                   )
                                   )
           Plaintiff-Appellant,    )
                                   )
                                   ) ON APPEAL FROM THE UNITED
v.                                 ) STATES DISTRICT COURT FOR THE
                                   ) SOUTHERN DISTRICT OF OHIO
                                   )
MAKINO, INC.,                      )
                                   )
                                   )
           Defendant-Appellee.     )
______________________________________


              BEFORE: DAUGHTREY and SUTTON, Circuit Judges, and FORESTER,*
District Judge.


        MARTHA CRAIG DAUGHTREY, Circuit Judge.                           The plaintiff, William Parries,

appeals from the district court’s order granting summary judgment to his former employer,

Makino, Inc., in an action Parries filed charging violation of Title VII of the 1964 Civil Rights

Act, 42 U.S.C. §§ 2000e et seq., and intentional infliction of emotional distress under Ohio

state law. Parries was initially terminated in November 1999 but was reinstated by order

of an arbitrator in August 2000. In June 2001, he was terminated a second time. In his

complaint, Parries alleged that both actions were based on race discrimination and that the


        *
         The Hon. Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
employer had illegally retaliated against him for filing a discrimination charge with the Ohio

Civil Rights Commission after his termination in 1999. The district court granted summary

judgment to Makino on all counts, finding that the plaintiff had not made out a prima facie

case of either discrimination or retaliation. On appeal, we conclude that the district court

correctly determined that the discrimination claim failed for lack of a prima facie case. But,

contrary to the district court’s determination, we also conclude that the plaintiff did succeed

in establishing a prima facie case of retaliation. What the plaintiff failed to do, however,

was to rebut the defendant’s legitimate business reason for his termination and, as a result,

we hold that summary judgment was appropriately entered in the defendant’s favor.


                    FACTUAL AND PROCEDURAL BACKGROUND


       Parries began working for Makino, Inc., in 1990 and was employed there

continuously until his first termination in November 1999. He was one of very few African-

American employees among the union workforce at Makino. Parries believed that he had

experienced disparate treatment based on his minority status almost from the beginning

of his employment at Makino and, as a result, he filed his first complaint with the Ohio Civil

Rights Commission in March 1990 and lodged several more in the following years. This

case, however, deals solely with events leading to his terminations in 1999 and 2001, and

the only protected activity alleged as a basis for his retaliation claim is the charge he filed

with the Ohio Commission following his 1999 termination.


       The facts in the record establish that in early 1998, Makino promoted Parries to the

position of electrical technician, which placed him under the direct supervision of Don


                                             -2-
Hoerlein and Jeff Reichert. In September 1998, a different supervisor observed Parries

returning late from lunch break. That supervisor, Sisson, gave Parries a verbal warning

and placed a note in Parries’s file. Makino used a system of “progressive discipline” under

which an employee goes though three steps of discipline levels before being subject to

discharge. However, the note that Sisson wrote did not count as a formal discipline step,

and Parries was not aware of its existence. In November 1998, Reichert did place Parries

on the first level of discipline after observing him returning late from lunch. Parries said that

he had been talking with two other employees about a company meeting he attended

earlier in the day. In March 1999, Parries was placed on the second step of discipline when

he returned late from break time. Parries’s explanation was that he was a candidate for a

union leadership position and had been discussing contract issues with a fellow union

member.


       A few days later, Parries missed work without informing his supervisor in advance.

Under Makino’s point-based attendance policy, an employee earned credit points for good

attendance and penalty points for any absences.            Credits could be applied against

absences, but only if the employee called in within the first two hours of an absence.

Parries’s absence placed him over the ten-point limit and thus subjected him to discipline.

Because Parries had forgotten to call in the morning of his absence, Hoerlein refused

Parries’s post hoc request to apply his credit points. Hoerlein placed Parries on the third

disciplinary level for this infraction.


       In October 1999, Parries was recorded as having committed three disciplinary

infractions that were not individually punished but that led up to a “last chance agreement.”

                                              -3-
Specifically, on October 12, a Makino supervisor observed Parries clocking into work and

then returning to his car, parking, and re-entering the facility. The supervisor reported the

incident to Reichert, who gave Parries a verbal warning. Two days later, on October 14,

Parries returned five minutes late from break after spending the time discussing safety

issues with other union members. The next day, on October 15, Parries remained away

from his workstation for longer than permitted for a discussion with the union president,

who was a fellow employee. In response to these three incidents, Makino management

met with Parries and issued the “last chance agreement.” The agreement was in lieu, they

said, of the usual fourth step of discipline, which was permanent termination.           The

agreement provided that “[a]ny violation of this ‘Last Chance Agreement’ will result in

disciplinary action, up to and including termination.” Parries declined to sign the document.


       Invoking the terms of the “last chance agreement,” Makino terminated Parries a

month later, in November 1999. Earlier that month, Parries had lost his employee badge

and could not clock in and out of work in the usual fashion. Parries called his supervisor

on the phone to check in verbally for the first two days, but there is a dispute as to whether

he did so for the following three days. Although Parries maintained that he saw Reichert

on the floor and asked him to check him in, Reichert had no record of this. Reichert

concluded that Parries had violated the “last chance agreement” and contacted the

manager of labor relations at Makino, who decided to discharge Parries. In response,

Parries filed a claim of race discrimination and retaliation with the Ohio Civil Rights

Commission, which found that “probable cause d[id] exist” to credit Parries’s allegations of

discrimination.


                                             -4-
       Parries also challenged his termination in arbitration, and he won. The arbitrator

concluded that Parries had not violated the “last chance agreement” and ordered

reinstatement with back pay, which occurred on August 8, 2000. His new position was as

a unit assembler under the supervision of Hoerlein. Once again, Parries immediately

began to have run-ins with his supervisors. Twice in August, Hoerlein spoke to Parries

about making “loud noises” while at his work station. In November 2000, Hoerlein gave

Parries a five-day suspension after finding him away from his work-station without

permission. Makino later rescinded the suspension and instead gave Parries a “final

warning.” In response to this incident, Parries filed a retaliation claim with the Ohio Civil

Rights Commission. In December 2000, Parries again faced discipline, this time for

attempting to tape-record a meeting between the union and Makino management.

Although Parries claimed that the anti-recording policy was never made explicit, the

company insisted that he had been told in a previous meeting that he was not allowed to

make such tape-recordings. In January 2001, Parries received a “final warning” from Ed

Morris, the supervisor under whom he was then working, for improperly recording his

hours. Parries then filed yet another complaint with the Ohio Civil Rights Commission. In

March, Morris gave Parries two verbal and one written warning for his poor work

performance.


       The situation came to a head in June 2001 when Parries entered into an argument

with Morris and Hoerlein about whether Hoerlein had given employees certain information

about their overtime hours. In the course of the argument, Parries called Hoerlein a liar




                                            -5-
and told him to “get some balls.” Makino then terminated Parries’s employment, citing his

poor performance, repeated disciplinary problems, and insubordination.


                                       DISCUSSION


A. The Discrimination Claims


       “[A] plaintiff may establish a prima facie case of discrimination either by presenting

direct evidence of intentional discrimination by the defendant or by showing the existence

of facts which create an inference of discrimination.” Talley v. Bravo Pitino Rest., 61 F.3d
1241, 1248 (6th Cir. 1995) (citations omitted). Although Parries attempted, unsuccessfully,

to produce direct evidence of discrimination in regard to the defendant’s actions, the bulk

of the evidence in this case was aimed at “creat[ing] an inference of discrimination.” To

show an inference of discrimination, McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), and Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981),

mandate a showing that the plaintiff (1) was a member of a protected class; (2) was

discharged; (3) was qualified for the position; and (4) was replaced by a person outside

the class. There is no dispute in this case that Parries established the first three McDonnell

Douglas factors for both his 1999 and 2001 terminations. The district court found, however,

that Parries had not established that he had been replaced by a non-minority worker in both

instances and had therefore failed to make out a circumstantial case of discrimination.


       Following Parries’s dismissal in 1999, Makino filled his position with outside

contractors. The record contains no information about their ethnicity or race because



                                             -6-
Parries failed to produce any such evidence. Hence, Parries has not shown he was

replaced with a non-minority person, the fourth McDonnell Douglas element. Makino

maintains that Parries was not replaced at all, but rather that his position was eliminated.


       Nevertheless, instead of showing the fourth McDonnell Douglas element, a plaintiff

may make out a prima facie case by showing “that a comparable non-protected person was

treated better.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir. 1992). To

establish disparate treatment, the plaintiff must show that he was similarly-situated in all

relevant aspects to the comparable worker. See Pierce v. Commonwealth Life Ins. Co.,

40 F.3d 796, 802 (6th Cir. 1994). In a discriminatory discipline or firing context, “similarly-

situated” means that “the individuals with whom the plaintiff seeks to compare his/her

treatment must have dealt with the same supervisor, have been subject to the same

standards and have engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer’s treatment of them for

it.” Mitchell, 964 F.2d at 583. Although the comparison need not involve identical

misconduct, the misconduct must be of comparable seriousness. See Hollins v. Atl. Co.,

Inc., 188 F.3d 652, 659 (6th Cir. 1999).


       Parries passed through four stages of disciplinary action prior to his 1999

termination. He now contends that a showing of disparate treatment in even one of the

stages invalidates his final termination because the termination was built upon the

successive disciplinary measures. However, in reviewing the individual disciplinary actions

and the evidence of comparables produced, we cannot say that any one of the employer’s

actions meets the Mitchell similarly-situated standard. Viewed as a whole, the record of

                                             -7-
discipline suggests that Parries, as one of the very few African-American employees, may

have been subjected to more intense scrutiny by his employers than were other, non-

minority workers, but the same evidence does not establish legally disparate treatment.


       For example, the record shows that Parries was placed on the first level of discipline

on November 17, 1998, for returning half-an-hour late from his lunch break.           Parries

contended that he was 15 minutes late because he started his lunch break late due to a

company meeting that ran long. Then, on his way back from lunch, two other employees

questioned him about the contents of the meeting. When Parries returned to his work

station, supervisor Reichert confronted him about being late. Parries complained that he

was written up but the two white employees with whom he had been conversing received

no discipline. However, Parries did not show that he was similarly-situated to his two co-

workers; he presented no evidence that Reichert was a supervisor of the two white men,

that they were not on an approved break, that Reichert saw the other men away from their

work stations, or even that they actually were away from their work stations while talking

to Parries.


       The second disciplinary action occurred on March 15, 1999, when Parries was

written up for returning late from lunch after discussing union issues with co-workers as part

of his campaign for a union leadership position. Parries claimed that it was common

practice for union candidates to take a few minutes of work time to explain issues to their

co-workers. Parries submitted declarations from two co-workers alleging that they had

each engaged in campaigning on company time and had not been punished for it. Again,

however, Parries did not show that he was similarly-situated to those two co-workers

                                             -8-
because there was no indication of who the workers’ supervisors were, whether the

supervisors were aware of the practice, when the co-workers’ campaigning occurred, or

whether it was done in a similar manner. To make out a case of disparate treatment, the

plaintiff must produce specific facts showing he and the non-minority employee engaged

in similar conduct. See Hardy v. Eastman Chem. Co., Docket No. 01-5361, 2002 WL
31553926 (6th Cir. Nov. 12, 2002). That requirement was not met in this instance.


       Parries was placed on the third disciplinary level on March 22, 1999, after an

unscheduled absence caused him to exceed his allowable “absentee points” and he failed

to call in as required by company rules. As noted above, supervisor Hoerlein refused to

allow Parries to apply his good points retroactively and suspended Parries for three days.

In contrast, the plaintiff noted, a white co-worker, Brett Manning, similarly exceeded his

permissible absentee points in 1998 without calling in, yet Hoerlein allowed him to apply

his good points retroactively. According to Makino, the difference in treatment was due to

the fact that at the time he was permitted to apply the offset, Manning had been an

employee of Makino for only a few months and told supervisor Hoerlein that he had

misunderstood the absentee policy. Apparently Hoerlein had then explained the policy to

him and warned him not to engage in another infraction. By contrast, Parries had been a

Makino employee for almost ten years and was fully familiar with the policy. Although the

call is a close one, we cannot say that the district court erred in finding that Manning’s

status as a recent employee unfamiliar with the protocol constituted “differentiating or

mitigating circumstances that would distinguish [his] conduct or the employer’s treatment

of [him] for it.” Mitchell, 964 F.2d at 583. Indeed, in 1999 Manning exceeded his allowable


                                           -9-
absentee points and was subjected to the usual discipline, a three-day suspension. Finally,

we are not persuaded by the testimony of another white co-worker, Kincaid, who testified

that some employees were allowed to apply good points to absences retrospectively,

because Kincaid was unable to give any details as to when or to whom this happened or

what supervisor was involved.


       On October 18, 1999, Makino gave Parries a “last chance” warning as a result of

three additional minor infractions. For each one of these infractions, Parries offered

substantial evidence that a similarly-situated white employee was treated better. However,

Parries was disciplined for the combination of the three, not each individual incident.

Parries further argues that the so-called “last chance agreement” was itself evidence of

disparate treatment because it was an unprecedented discipline step that was not

countenanced or mentioned by the union contract. Not surprisingly, however, the district

court found that the agreement actually benefitted Parries because it was in lieu of

immediate termination and thus could not be used as evidence of negative disparate

treatment. The existence of the “last chance” warning did not insulate Makino from

arbitration; Parries requested arbitration after being fired under the “last chance agreement”

and won. Notably, although Parries succeeded in his effort to attain reinstatement, the

arbitrator’s order included a statement to the effect that the arbitrator had given “no weight

or substance to any claim of racial discrimination.” This determination squares with the

district court’s finding that the plaintiff failed to show disparate treatment in any of the

disciplinary steps leading up to his 1999 termination and thus has not made out a prima

facie case of racial discrimination with regard to that action by Makino.


                                            - 10 -
       We conclude that Parries likewise failed to make out a prima facie case for his 2001

termination under the four McDonnell Douglas elements. He undisputedly met the first

three elements but, as with the 1999 claim, did not adequately demonstrate that he was

replaced by a non-minority person. When Parries was fired in 2001, his duties were split

between two existing workers, both white, who were on a lower union labor grade. Eight

to ten months later, Makino promoted one of these employees, Greg Waites, to the higher

labor grade position Parries had formerly occupied. “Spreading the former duties of a

terminated employee among the remaining employees does not constitute replacement”

and, hence, the question is whether the delayed promotion of Waites constituted

replacement. Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106, 1115 (6th Cir.

2001) (quoting Lilley v. BTM Corp., 958 F.2d 746, 752 (6th Cir. 1992)). The record

indicates that Waites took on many, but not all, of the plaintiff’s duties without any initial

change in position or employment status. That fact, together with the substantial delay in

Waites’s promotion, suggests that Waites was not promoted to “replace” Parries directly.

We cannot say that the district court erred in concluding that the plaintiff has failed to

demonstrate that promoting Waites after a long delay was tantamount to replacement.


       As an alternative to the fourth McDonnell Douglas element, Parries attempted to

show that the second termination resulted from disparate treatment. In June 2001, Parries

was fired after engaging in a heated discussion with supervisors Morris and Hoerlein and

calling Hoerlein a liar who needed to “get some balls.”         Under the union collective

bargaining agreement, Makino could terminate employees for offenses of “a serious

nature,” including insubordination, even if the employee has no prior disciplinary problems.


                                            - 11 -
Parries argued that the “get some balls” statement was common shop talk and did not merit

termination, but he presented no evidence of fellow employees making similar comments

to management.


       Parries also argued that, even if the final termination incident showed no disparate

treatment, Makino unfairly disciplined him in several incidents preceding his discharge.

Unlike the situation leading up to his 1999 termination, Parries was not explicitly placed on

escalating levels of discipline, but his disciplinary history clearly did play a role in Makino’s

decision to fire him in 2001. Even when these prior incidents are considered, however,

they do not support an allegation of disparate treatment. In November 2000, supervisor

Hoerlein suspended Parries for five days as a result of his being away from his workstation

without permission. This suspension was subsequently rescinded and Parries was given

back-pay, but he received a written final warning informing him that he was in violation of

the “last chance agreement.” Farmer, a white co-worker who was with Parries away from

the workstations, was given only a documented verbal warning placing him on discipline

level one. Farmer was not similarly situated, however, because Farmer did not have the

history of disciplinary problems that Parries had and was not subject to a “last chance”

warning. Hile, another white co-worker under Hoerlein’s supervision, testified that he was

out of his work area on the same day but was not disciplined. Hile claimed that someone,

he could not remember who, told him that Hoerlein had been looking for him and knew he

was away from his work station. There is no non-hearsay evidence, however, that Hoerlein

had knowledge of Hile’s infraction and, thus, no proof that Hile was similarly situated to

Parries.


                                             - 12 -
       In December 2000, Parries was suspended for three days after tape recording a

meeting with management. Parries claimed his punishment was unduly harsh, but he

provided no evidence of other similarly-situated employees being treated differently. In

January 2001, Parries was disciplined more harshly than some white co-workers for

improperly recording his hours but, again, failed to supply evidence that the co-workers

were similarly-situated in terms of disciplinary history, supervisor, or severity of misconduct.


       Even if Parries had made out a prima facie case for his two terminations, he did not

provide sufficient evidence to show that Makino’s reasons for the terminations were

pretextual. “Once a plaintiff establishes a prima facie case of discrimination, the burden

shifts to the defendant to rebut the presumption of discrimination by providing evidence

showing that the plaintiff was terminated for a legitimate nondiscriminatory reason.” Smith

v. Leggett Wire Co., 220 F.3d 752, 758-59 (6th Cir. 2000). Because Makino presented a

race-neutral reason for firing Parries, i.e., his history of disciplinary problems, poor

performance, and insubordination, Parries was required to “produce sufficient evidence

from which the jury [could] reasonably reject the employer’s explanation.” Manzer v.

Diamond Shamrock Chems. Co., 29 F.3d 1078, 1083 (6th Cir. 1994). To make a showing

of pretext, “the plaintiff is required to show by a preponderance of the evidence either (1)

that the proffered reasons had no basis in fact, (2) that the proffered reasons did not

actually motivate his discharge, or (3) that they were insufficient to motivate discharge.” Id.

at 1084 (citations omitted).     Parries did not challenged the factual accuracy of the

disciplinary infractions and thus did not dispute pretext under the first manner of showing.

In order to show pretext via the second method, “the plaintiff may not rely simply upon his


                                             - 13 -
prima facie evidence but must, instead, introduce additional evidence of . . . discrimination.”

Id. at 1084. However, the record does not reflect the production of admissible evidence

above and beyond that required for a prima facie showing. The third manner of showing

pretext “ordinarily consists of evidence that other employees . . . were not fired even though

they engaged in substantially identical conduct.”        Id.   Given that Parries could not

demonstrate disparate treatment, he did not satisfy the third method because he failed to

show that any other employee who engaged in the same pattern of infractions was not

fired. See Warfield v. Lebanon Corr. Inst., 181 F.3d 723, 730-31 (6th Cir. 1999) (holding

that an employee fired for a series of incidents alleged to constitute misconduct must show

that a similarly-situated employee engaged in a comparably serious series of bad acts, not

merely similar individual acts).


       We conclude that Makino’s motion for summary judgment was properly granted

because Parries did not establish a prima facie case of discrimination based on

circumstantial evidence, nor did he rebut as pretextual the employer’s legitimate business

reason for discharge.


B. The District Court’s Ruling on the Defendant’s Motion to Strike


       In addition to attempting to demonstrate an inference of discrimination under the

McDonnell Douglas and Mitchell standards, Parries also argued that there was direct

evidence of racial animus underlying the 2001 termination. A plaintiff who can show direct

evidence of discrimination need not show the four McDonnell Douglas elements or satisfy

the Mitchell disparate treatment standard. See Talley, 61 F.3d at 1248. To meet his prima


                                            - 14 -
facie burden in this manner, however, the plaintiff must present “credible, direct evidence

of discriminatory animus,” and the lower court must then specifically make a finding that the

plaintiff’s evidence is credible. See id.


       In an attempt to produce such evidence, Parries proffered an unsworn declaration

by a former Makino employee, Brian Smith, who claimed to have heard supervisors Ed

Morris and Patrick Ruggiero use the term “nigger” in reference to Parries while he was

under their supervision.      However, the Smith declaration fails to indicate when the

statements were made and under what circumstances. Moreover, the document was filed

after discovery was completed, and it was not covered by the description of Smith’s

expected testimony as summarized in the plaintiff’s witness list, filed pursuant to Federal

Rule of Civil Procedure 26.


       In response, Makino filed a timely motion to strike Smith’s declaration, pointing out

that the plaintiff had “failed to properly disclose the subject matter of Mr. Smith’s testimony

in violation of his obligations under [Rule] 26 and this Court’s Scheduling Order.” The

district court did not rule on the merits of this motion explicitly. However, in ruling on the

summary judgment motions, the court announced that it was not relying on the Smith

declaration. Under these circumstances, we interpret the district court’s ruling as an implicit

grant of Makino’s motion to strike, based on a determination that the declaration was not

filed in a timely manner. While the better practice would have been to rule explicitly, we

cannot say that the district court committed an abuse of discretion in this regard. See

Wimberly v. Clark Controller Co., 364 F.2d 225, 227 (6th Cir. 1966).



                                            - 15 -
C. The Retaliation Claim


       In addition to his discrimination claims, plaintiff brought a Title VII retaliation claim

against defendant Makino. “To make a prima facie case of Title VII retaliation, a plaintiff

must prove: (1) he engaged in activity protected by Title VII; (2) this exercise of protected

rights was known to defendant; (3) defendant thereafter took adverse employment action

against the plaintiff; and (4) there was a causal connection between the protected activity

and the adverse employment action.” Ford v. Gen. Motors Co., 305 F.3d 545, 552-53 (6th

Cir. 2002). Notably in this case, Sixth Circuit precedent provides that “[t]he burden of

establishing a prima facie case in a retaliation action is not onerous, but one easily met.”

Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000).


       Makino does not dispute that Parries has shown the first three elements of this test.

Makino knew that Parries filed a claim of discrimination with the Ohio Civil Rights

Commission in the wake of his 1999 termination, and Makino then terminated Parries’s

employment in June 2001. The question remaining is whether Parries has shown sufficient

evidence to raise a genuine issue of material fact as to the causal connection between his

filing of the civil rights claim with the Ohio commission and his discharge. To establish the

causal connection required by the fourth prong, a plaintiff must “put forth some evidence

to deduce a causal connection between the retaliatory action and the protected activity and

requiring the court to draw reasonable inferences from that evidence, provided it is

credible.” Nguyen, 229 F.3d at 566 (quoting EEOC v. Avery Dennison Corp., 104 F.3d 858,

861 (6th Cir. 1997)). In making this determination, the court must view the evidence in the



                                             - 16 -
light most favorable to the non-movant and must draw all reasonable inferences in the non-

movant’s favor. See Ford, 305 F.3d at 555.


       The allegedly retaliatory behavior against Parries began almost immediately after

his reinstatement at work in August 2000. The Sixth Circuit has found timing to be a

relevant factor in a showing of causal connection. “Although ‘temporal proximity alone will

not support an inference in the face of compelling evidence’ to the contrary, ‘the proximity

in time between protected activity and adverse employment action may give rise to an

inference of a causal connection.” Ford, 305 F.3d at 554-55 (quoting Moon v. Transp.

Drivers, Inc., 836 F.2d 226, 229 (6th Cir. 1987)). The relevant measure of time is the

period between the resumption of work after the protected activity and the termination. See

Ford, 305 F.3d at 554-55. In Harrison v. Metropolitan Government, 80 F.3d 1107, 1119

(6th Cir. 1996), we held that a 15-month time gap was short enough to constitute “temporal

proximity.” Here, Parries was fired by Makino less than 11 months after resuming his

employment. Further, Parries claimed that the first retaliatory behavior occurred on August

16, 2000, a mere eight days after he returned to work.


       As the district court noted, however, in order to show causal connection, a plaintiff

must demonstrate some evidence of retaliatory conduct in addition to temporal proximity.

See Nguyen, 229 F.3d at 566. Although the district court found that there was no such

additional evidence in the record, our review suggests that the plaintiff may have been

subjected to excessive scrutiny of his conduct and may have experienced “more frequent

disciplinary writeups . . . for trivial matters” than other Makino employees, which we have

held to constitute evidence of retaliatory conduct. Moore v. KUKA Welding Sys., 171 F.3d

                                           - 17 -
1073, 1080 (6th Cir. 1999); see also Harrison, 80 F.3d at 1119 (“More important, however,

is the fact that study of the record in this case reveals an atmosphere in which the plaintiff’s

activities were scrutinized more carefully than those of comparably situated

employees. . .”). For example, in August 2000 supervisor Don Hoerlein twice “counseled”

Parries for making loud or strange noises while working. Parries contends that Hoerlein’s

accusations were false, but even if true, the incident suggests that Parries was being

disciplined for basically “trivial matters.”    In November of the same year, Hoerlein

suspended Parries for five days for being away from his work station without permission.

Makino later rescinded the suspension and granted him back pay, issuing Parries merely

a “final warning” as his punishment.


       We recognize that a jury could find that the close supervision Parries received after

his earlier discharge was simply the result of his history of disciplinary problems leading up

to the 1999 dismissal. On the other hand, he was reinstated following post-discharge

arbitration, and a jury might find that the ensuing level of scrutiny leading up to the

dismissal in 2001 was unjustified in terms of the relatively minor nature of the alleged

misconduct it revealed.


       Moreover, the plaintiff identified another factor that is pertinent to the determination

of causal connection in the retaliation setting, and that is increased workload. See Ford,
305 F.3d at 555.         Parries alleged that supervisor Ed Morris assigned him a

disproportionately high number of the difficult jobs and that this overload in his assignments

resulted in Parries’s poor work performance. However, the only evidence to support this



                                             - 18 -
allegation came from the declaration of Brian Smith, which, as noted above, was not

considered by the district court.


       Finally, Parries presented evidence that Makino supervisors discouraged the filing

of grievances and threatened to take retaliatory action against employees who filed them.

In a memo written by Ed Morris requesting that Parries be removed from his supervision

or fired, Morris cited Parries’s history of filing grievances as problematic behavior.

Similarly, supervisor Hoerlein warned white employee Farmer that the company would

“take care of the problem” if Farmer continued to file grievances. Although all of Farmers’s

grievances and some of Parries’s were not based on race and thus were not protected

actions, Parries asserts that this shows a willingness on the part of Makino to punish

employees for making grievances. Indeed, we have held that a supervisor’s comments

indicating an intent to run employees out of his department, combined with the fact that

several employees feared retaliation if they testified at a hearing, sufficiently established

a prima facie case of retaliation. See Harrison, 80 F.3d at 1119. While it appears that

Parries’s situation was not as compelling as the one in Harrison, we conclude that the two

situations are similar enough that Hoerlein’s threats could be considered evidence of

retaliation.


       A finding that the plaintiff has established a prima facie case of retaliation does not

end our analysis, however. As with a claim of discrimination, the burden then shifts to the

defendant to “articulate a legitimate, non-discriminatory reason for the adverse action.”

Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 542 (6th Cir. 2003). Makino met this

burden by establishing that Parries was terminated due to his history of disciplinary

                                            - 19 -
problems and his unacceptable insubordination to Hoerlein in June 2001. The burden thus

shifted back to Parries, requiring him to demonstrate by a preponderance of the evidence

that the proffered reason was a mere pretext for a retaliatory animus. Ibid. We have

suggested that “caution should be exercised in granting summary judgment once a plaintiff

has established a prima facie inference of retaliation,” Singfield v. Akron Metro. Hous.

Auth., 389 F.3d 555, 564 (6th Cir. 2004), but we conclude that in this case, summary

judgment was appropriate.      We have already held in conjunction with the plaintiff’s

discrimination claims that there was insufficient evidence to establish pretext. Parries

presented no additional evidence to indicate that the employer was engaging in pretext in

terms of the retaliation claim. It follows that summary judgment was proper on the latter

claim as well as the former.


                                     CONCLUSION


      For the reasons set out above, we AFFIRM the judgment of the district court.




                                          - 20 -